Case 2:20-cv-00078-JRG Document 51 Filed 10/14/20 Page 1 of 16 PageID #: 1121




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION

CELLULAR COMMUNICATIONS               §
EQUIPMENT LLC,                        §
                                      §
Plaintiff,                            §     Case No. 2:20-CV-00078-JRG
                                      §
    v.                                §     JURY TRIAL DEMANDED
                                      §
HMD GLOBAL OY,                        §
                                      §
Defendant.                            §


      REPLY IN SUPPORT OF MOTION TO DISMISS BY DEFENDANT
HMD GLOBAL OY FOR LACK OF STANDING AND FAILURE TO STATE A CLAIM
Case 2:20-cv-00078-JRG Document 51 Filed 10/14/20 Page 2 of 16 PageID #: 1122




                                                    TABLE OF CONTENTS

                                                                                                                                       Pages

Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

I.         CCE Cannot Escape the Standing Inquiry by Pointing to Its Allegations. . . . . . . . . . . . 1

II.        CCE Cannot Escape the Facts By Pointing to Magic Words. . . . . . . . . . . . . . . . . . . . . . 2

III.       CCE Cannot Escape the Law By Creating a New Exception for Ultimate Owners. . . . . 4

IV.        Newly Produced Documents Further Show CCE’s Lack of Standing. . . . . . . . . . . . . . . 6

V.         If the Court Does Not Grant the Motion, It Should Stay the Case for Discovery. . . . . . . 7

VI.        CCE Cannot Plead Induced Infringement, Which Requires Specific Intent,
           When It Does Not Plead That HMD Global Actually Intends to
           Induce Any Infringement . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10




                                                                     –i–
Case 2:20-cv-00078-JRG Document 51 Filed 10/14/20 Page 3 of 16 PageID #: 1123




                                              TABLE OF AUTHORITIES

                                                               Cases                                                          Pages

3M Co. v. Avery Dennison Corp.​,
      673 F.3d 1372 (Fed. Cir. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Abraxis Bioscience, Inc. v. Navinta LLC​,
       625 F.3d 1359 (Fed. Cir. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Alpine View Co. v. Atlas Copco AB​,
       205 F.3d 208 (5th Cir. 2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

AntennaSys, Inc. v. AQYR Techs., Inc.​,
       — F.3d —, —, 2020 WL 5927398 (Fed. Cir. Oct. 7, 2020). . . . . . . . . . . . . . . . . . . . . . . 8

Blitzsafe Tex. LLC v. Mitsubishi Elec. Corp.​,
        No. 17-430, 2019 WL 2210686 (E.D. Tex. July 22, 2019). . . . . . . . . . . . . . . . . . . . . . . . 7

Cedars-Sinai Med. Ctr. v. Watkins​,
      11 F.3d 1573 (Fed. Cir. 1993). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 2, 7

Core Wireless Licensing S.A.R.L v. Apple Inc.​,
      No. 14-752, 2015 WL 4910427 (E.D. Tex. Aug. 13, 2015). . . . . . . . . . . . . . . . . . . . 8, 10

Enzo APA & Son, Inc. v. Geapag A.G.​,
      134 F.3d 1090 (Fed. Cir. 1998). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Gibbs v. Buck​,
       307 U.S. 66 (1939). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Immunex Corp. v. Sandoz Inc.​,
      964 F.3d 1049 (Fed. Cir. 2020). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Intellectual Prop. Dev., Inc. v. TCI Cablevision of Cal., Inc​.,
        248 F.3d 1333 (Fed. Cir. 2001). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

KVOS, Inc. v. Associated Press​,
      299 U.S. 269 (1936). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Lone Star Silicon Innovations LLC v. Nanya Tech. Corp.​,
       925 F.3d 1225 (Fed. Cir. 2019). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 3, 4

Lujan v. Defenders of Wildlife​,
       504 U.S. 555 (1992). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7


                                                                – ii –
Case 2:20-cv-00078-JRG Document 51 Filed 10/14/20 Page 4 of 16 PageID #: 1124




                                                TABLE OF AUTHORITIES

                                                                  Cases                                                           Pages
Memory Integrity, LLC v. Intel Corp.​,
     144 F. Supp. 3d 1185 (D. Or. 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Polaris PowerLED Techs., LLC v. Samsung Elecs. Am., Inc.​,
       No. 17-715, 2019 WL 1399927 (E.D. Tex. Mar. 28, 2019). . . . . . . . . . . . . . . . . . . . . 5, 6

Roebuck v. Dothan Sec., Inc.​,
      515 F. App’x 275 (5th Cir. 2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Vita-Mix Corp. v. Basic Holding, Inc.​,
       581 F.3d 1317 (Fed. Cir. 2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 10

Waterman v. Mackenzie​,
      138 U.S. 252 (1891). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

                                                                Statutes

35 U.S.C. § 261. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

                                                         Other Authorities

5A Charles A. Wright & Arthur R. Miller, ​Federal Practice & Procedure​,
      §§ 1350, 1363 (1990). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1




                                                                  – iii –
Case 2:20-cv-00078-JRG Document 51 Filed 10/14/20 Page 5 of 16 PageID #: 1125




                                         INTRODUCTION

        CCE does not oppose HMD Global’s motion; it ignores it. HMD Global explained that

the substance of                                                                              confirms

that CCE lacks substantial rights in the ’923 patent, that the law requires examination of the

substance of agreements, and that “magic words” cannot impart standing. CCE responds by

doubling down on magic words. HMD Global showed that CCE’s infringement allegations

acknowledge non-infringing uses, and that CCE failed to allege inducement to infringe beyond

those uses. CCE responds with artful language that appears to contradict these assertions, but

actually admits their truth. When the Court wades through CCE’s incantation of magic words

and obfuscation of its claims, it will find that the law doubly requires dismissal of CCE’s

complaint, both for lack of standing and for failure to state a claim.

                                            ARGUMENT

I.      CCE Cannot Escape the Standing Inquiry by Pointing to Its Allegations

        CCE first tries to dodge HMD Global’s motion by arguing that its mere allegation of

ownership “alone satisfies the pleading requirements for standing.” Opp. at 4-5. CCE is dead

wrong; this argument borders on frivolous. “The burden of establishing jurisdiction in the

district court lies with the party seeking to invoke the court’s jurisdiction.” ​Cedars-Sinai Med.

Ctr. v. Watkins​, 11 F.3d 1573, 1583 (Fed. Cir. 1993) (citing ​KVOS, Inc. v. Associated Press​, 299

U.S. 269, 278 (1936)). Once a party challenges jurisdiction, “the allegations in the complaint are

not controlling, and only uncontroverted factual allegations are accepted as true for purposes of

the motion.” ​Cedars-Sinai​, 11 F.3d at 1583-84 (citing ​Gibbs v. Buck​, 307 U.S. 66, 72, (1939);

5A Charles A. Wright & Arthur R. Miller, ​Federal Practice & Procedure​, §§ 1350, 1363, at

219-20, 457-58 (1990)). To resolve a motion such as this one, the “district court must satisfy

itself that there is a factual basis for it to exercise jurisdiction, and in doing so it ‘may review

                                                 –1–
Case 2:20-cv-00078-JRG Document 51 Filed 10/14/20 Page 6 of 16 PageID #: 1126




evidence extrinsic to the pleadings, including affidavits and deposition testimony.’” ​3M Co. v.

Avery Dennison Corp.​, 673 F.3d 1372, 1378 (Fed. Cir. 2012) (quoting ​Cedars-Sinai​, 11 F.3d at

1584). Black letter law states that CCE cannot meet its burden by pointing to its pleading.

II.    CCE Cannot Escape the Facts By Pointing to Magic Words

       CCE next attempts to avoid HMD Global’s motion by pointing to magic words. This too

fails. As HMD Global explained in its motion, on July 30, 2016,




       This practical examination is required by governing law, which holds that the “inquiry

depends on the substance of what was granted rather than formalities or magic words.” ​Lone

Star Silicon Innovations LLC v. Nanya Tech. Corp.​, 925 F.3d 1225, 1229 (Fed. Cir. 2019) (citing

Waterman v. Mackenzie​, 138 U.S. 252, 256 (1891)). Courts “‘examine the “totality” of the

agreement to determine whether a party other than the original patentee has established that it

obtained all substantial rights in the patent.’” ​Immunex Corp. v. Sandoz Inc.​, 964 F.3d 1049,

1059-60 (Fed. Cir. 2020) (quoting ​Lone Star​, 925 F.3d at 1229). CCE easily fails this test;

indeed, the facts here are remarkably similar to those of ​Lone Star​ itself. Like CCE here,

plaintiff Lone Star received a “broad conveyance of ‘all right, title and interest’ in the covered

patents,” and argued that the analysis must end there. 925 F.3d at 1230. Like CCE here, Lone

Star was wrong: the Court looked elsewhere to find provisions that “substantially curtail[ed]

                                                –2–
Case 2:20-cv-00078-JRG Document 51 Filed 10/14/20 Page 7 of 16 PageID #: 1127




Lone Star’s rights.” ​Id.​ (alteration added). A party with “all substantial patent rights,” the Court

explained, can always bring suit by itself and “would ​never​ need consent” from another to do so.

Id​. at 1231 (quoting ​Intellectual Prop. Dev., Inc. v. TCI Cablevision of Cal., Inc.​, 248 F.3d 1333

(Fed. Cir. 2001)) (emphasis in original).




       CCE’s opposition does not engage with these facts or law, instead doubling down on

magic words. Relying on documents it produced after HMD Global filed its motion, CCE

recounts two assignments from

                             and from AR Group to CCE, repeating ​ad nauseum​ that these

agreements purported to transfer “the entire, right, title, and interest in the ʼ923 patent.” Opp. at

7; ​see also id.​ at 1-5. As a result of these magic words, CCE concludes, “CCE is the assignee of

the ʼ923 patent and the inquiry into standing should end here.” Opp​.​ at 4. But the law allows no

such thing: the “inquiry depends on the substance of what was granted rather than formalities or

magic words.” ​Lone Star​, 925 F.3d at 1229. The substance is telling: sometime between




           ​    ​




       1
               ​CCE
            submitted a declaration from the Chief Intellectual Property Officer of ARC, Marc
W. Booth. Docket No. 47-4. It is a red herring: like CCE’s opposition brief, Mr. Booth relies
on magic words, and does not address or even mention
                                             –3–
Case 2:20-cv-00078-JRG Document 51 Filed 10/14/20 Page 8 of 16 PageID #: 1128




CCE has not produced a document defining the full scope of                      but it does not

matter: the agreement between                                          has at least the rights it

exercised there, and they are enough to prevent CCE from proceeding here.2 Instead CCE says

that we should pay no attention to the man behind the curtain, and should focus only on the

magic words in the earlier assignments to CCE. But those earlier assignments cannot gainsay the

agreement between                   which shows that the “substance of what was granted” to CCE

is less than all substantial rights, no matter the “magic words.” ​Lone Star​, 925 F.3d at 1229.

III.   CCE Cannot Escape the Law By Creating a New Exception for Ultimate Owners

       CCE next tries to escape the                  by arguing that

                                                                  CCE quickly ties itself in knots,

claiming that                                                      ” Opp. at 2, even though




                                                                         And CCE attempts to

invent a distinction by arguing that




       2
           ​CCEargues that, because it has not produced this document, it retains all rights to the
’923 patent. Opp. at 5 (citing 35 U.S.C. § 261; ​Enzo APA & Son, Inc. v. Geapag A.G.​, 134 F.3d
1090, 1093 (Fed. Cir. 1998)). But ​Enzo​ and § 261 address ​gaining​ patent rights, not ​losing​ them.
If subsidiaries (such as CCE) could never lose standing without a writing, then “the exception
would swallow the rule” as parents                   could claim whatever patent rights they
wanted, while remaining “free to engage in revisionist history” after the fact. 134 F.3d at 1093.
In any event, CCE has now produced several writings that show it lacks all substantial rights,
including acknowledgement by CCE that                                          ​See infra​ § IV.
                                                –4–
Case 2:20-cv-00078-JRG Document 51 Filed 10/14/20 Page 9 of 16 PageID #: 1129




                        and CCE does not argue otherwise. Docket No. 36, Ex. C; ​see generally

Opp. at 1-9. Tellingly, ARC’s statements to the Securities and Exchange Commission, which

cannot be misleading under securities law, acknowledge that

                        in contrast to agreements ending other CCE litigation.3 ARC’s securities

lawyers surely gave it no choice, since

                                                      ​See supra.​ On these facts alone, CCE cannot

meet its burden to show that it has the “​exclusive​ right to enforce, sue, and recover damages for

past and future infringement.” Compl. ¶ 18 (emphasis added).

        Unable to avoid these facts, CCE resorts to misreading this Court’s ruling in ​Polaris

PowerLED Techs., LLC v. Samsung Elecs. Am., Inc.​, No. 17-715, 2019 WL 1399927 (E.D. Tex.

Mar. 28, 2019), which actually supports dismissal here. In ​Polaris​, defendant Samsung argued

that because non-party Microsemi effectively controlled plaintiff Polaris, Polaris had no standing

to sue. ​Id.​ at *2. The Court found “that Samsung conflates corporate governance with patent

rights,” and that “[o]wnership of or rights to control a company do not equate to ownership of

that separate company’s property.” ​Id.​ at *3 (citation omitted). But ​Polaris​ confirms that, on

these facts,                           is not mere “corporate governance.” ​Id.​ In ​Polaris​, the




        3
          ​“Cellular Communications Equipment LLC and Cellular Communications Equipment
GmbH ​entered into patent license agreements​ with Sony Mobile Communications Inc.” Acacia
Research Corp., Acacia Research Reports First Quarter Financial Results (Apr. 21, 2016),
https://sec.gov/Archives/edgar/data/0000934549/000093454916000106/ex-991q12016.htm
(emphasis added). “Cellular Communications Equipment LLC ​entered into a license agreement
with Samsung Electronics Co., Ltd.” Acacia Research Corp., Acacia Research Reports Second
Quarter Financial Results (July 28, 2016), https://www.sec.gov/Archives/edgar/data/0000934549/
000093454916000138/ex-991q22016.htm (emphasis added). “Cellular Communications
Equipment LLC ​entered into a settlement and license agreement​ with Amazon.com, Inc.” ​Id.
(emphasis added). “Cellular Communications Equipment LLC and Parthenon Unified Memory
Architecture LLC ​resolved patent litigation​ with LG Electronics, Inc.” Acacia Research Corp.,
Acacia Research Reports Third Quarter Financial Results (Oct. 27, 2016), https://sec.gov/
Archives/edgar/data/0000934549/000093454916000152/ex-991q32016.htm (emphasis added).
                                               –5–
Case 2:20-cv-00078-JRG Document 51 Filed 10/14/20 Page 10 of 16 PageID #: 1130




Court found that Microsemi lacked “the ability to directly control the use of Polaris’s patents,”

and that “Polaris—not Microsemi—maintains complete control over decisions that affect the

rights of the patent.” ​Id.​ at *4. Neither is true here:



                                                                                       Plenty of

companies allow subsidiaries to retain “complete control over decisions that affect the rights of

the patent” by having those subsidiaries execute their own licenses, settle their own cases and

collect their own fees. ​Polaris​, 2019 WL 1399927, at *4.          could have done that too, but

chose to execute the license itself, confirming that CCE lacks substantial rights to the patent.

IV.     Newly Produced Documents Further Show CCE’s Lack of Standing

        Although                                 provides substantial evidence of CCE’s lack of

standing, documents CCE produced after HMD Global’s motion provide even more. CCE

produced a series of agreements with            and filed portions with its opposition. Docket No.

47-1. But CCE omitted other portions of these documents as well as other documents that

undercut its standing in this Court. First,




                                                                                         CCE could

                                                  –6–
Case 2:20-cv-00078-JRG Document 51 Filed 10/14/20 Page 11 of 16 PageID #: 1131




not even execute this agreement by itself: it was between CCE,                               ​Id.​ at

CCE_HMD_001643. Although there is likely more to learn from these newly produced

documents, at minimum they show that

                                                                          CCE’s sparse production

raises more questions than it answers, but confirms that CCE fails to meet its standing burden.4

V.      If the Court Does Not Grant the Motion, It Should Stay the Case for Discovery

        HMD Global has shown CCE’s lack of standing based only on the documents CCE has

produced so far, and CCE’s response is insufficient to establish jurisdiction. If the Court is not

inclined to dismiss on this record, however, it should stay the case to allow jurisdictional

discovery. “[J]urisdictional discovery should only be denied where it is ​impossible​ that the

discovery ‘could . . . add[] any significant facts’ that might bear on the jurisdictional

determination.” ​Blitzsafe Tex. LLC v. Mitsubishi Elec. Corp.​, No. 17-430, 2019 WL 2210686, at

*3 (E.D. Tex. May 22, 2019) (alteration and emphasis in original) (quoting ​Alpine View Co. v.

Atlas Copco AB​, 205 F.3d 208, 221 (5th Cir. 2000)). That is not so here: HMD Global has

already sought discovery from CCE and                                                       and

communications regarding that agreement, including any communications with

                                                                                         ​See, e.g.​,

supra​ § IV. It is not merely ‘possible’ that this discovery will bear fruit; it is likely. “Standing is

a constitutional requirement pursuant to Article III and it is a threshold jurisdictional issue.”

Abraxis Bioscience, Inc. v. Navinta LLC​, 625 F.3d 1359, 1363 (Fed. Cir. 2010) (citing ​Lujan v.

Defenders of Wildlife​, 504 U.S. 555, 560-61 (1992)). Even statutory standing is “a threshold


        4
            ​Cedars-Sinai​,
                         11 F.3d at 1583. CCE complains that HMD Global cannot raise new
arguments in reply. Opp. at 10. But CCE also admits that “standing may be raised at any time,”
id.​ at 11, and it would be gravely unjust to allow CCE to produce documents for its opposition
but preclude HMD Global from citing those same documents in its reply. In any event, HMD
Global raises no new argument with these documents, but merely supports its existing ones.
                                                  –7–
Case 2:20-cv-00078-JRG Document 51 Filed 10/14/20 Page 12 of 16 PageID #: 1132




question” that Courts should resolve before reaching “claim construction and summary judgment

rulings.” ​AntennaSys, Inc. v. AQYR Techs., Inc.​, — F.3d —, —, 2020 WL 5927398, at *3 (Fed.

Cir. Oct. 7, 2020). If the Court does not dismiss the case outright, it should give HMD Global an

opportunity to explore this issue, and CCE an opportunity to meet its burden, without subjecting

HMD Global to other litigation obligations before CCE has established its right to impose them.

VI.    CCE Cannot Plead Induced Infringement, Which Requires Specific Intent, When It
       Does Not Plead That HMD Global Actually Intends to Induce Any Infringement

       As HMD Global explained in its motion, to plead induced infringement a complaint must

“contain facts plausibly showing that defendant specifically intended for its customers to infringe

the asserted patents,” and that “generic allegations that an alleged infringer provides instructional

materials along with the accused products, without more, are insufficient to create a reasonable

inference of specific intent for the purposes of an induced infringement claim.” ​Core Wireless

Licensing S.A.R.L v. Apple Inc.​,​ ​14-752, 2015 WL 4910427, at *3-*4 (E.D. Tex. Aug. 14, 2015)

(citations omitted); ​see generally ​Mot. § II. To prevail on induced infringement, a plaintiff

cannot merely show that “a user following the instructions may end up using the device in an

infringing way,” but must show that “instructions teach an infringing use of the device such that

we are willing to infer from those instructions an affirmative intent to infringe the patent.”

Vita-Mix Corp. v. Basic Holding, Inc.​, 581 F.3d 1317, 1329 n.2 (Fed. Cir. 2009). At the pleading

stage, “[w]hen a product can be used both in an infringing way and a non-infringing way, the

allegation that its purveyor specifically teaches the infringing use is sufficient factual support for

the element of specific intent,” but “the mere allegation that ‘a user following the instructions

may end up using the device in an infringing way’ is not sufficient factual support.” ​Memory

Integrity, LLC v. Intel Corp.​, 144 F. Supp. 3d 1185, 1196 (D. Or. 2015) (quoting ​Vita-Mix​, 581

F.3d at 1329 n.2; citing ​id.​ at 1328). Here, because CCE’s complaint alleges induced


                                                –8–
Case 2:20-cv-00078-JRG Document 51 Filed 10/14/20 Page 13 of 16 PageID #: 1133




infringement based on “instructions on how to use the Android Messaging app in the Accused

Products,” Compl. ¶ 27, CCE must also allege that “us[ing] the Android Messaging app in the

Accused Products” necessarily causes infringement.

       CCE does not challenge any of this—nor could it, under the law—and instead hangs its

hat on the implication that any use of the accused functionality must infringe. But CCE can only

imply this rather than state it, because CCE’s complaint admits it is not true. CCE’s opposition

carefully ​does not​ say that using the accused “Android Messaging app” must cause infringement,

but uses lawyerly language to dodge this issue, saying that “the relevant functionality is invoked

for all messages” and that “CCE’s infringement theory concerns how the Messaging app

processes all messages.” Opp​. ​at 12-13. CCE’s complaint identifies three ways a user can use

the “Messaging app” without infringing. First, the complaint alleges infringement requires

“diverting a message of the messages to a controlling entity residing in the communication

terminal,” but states that “[t]he sendRawPdu() method performs various checks on the message it

receives,” and that “[m]essages that fail any of the checks are not delivered to the controlling

entity.” Docket No. 1-1 at 4. The complaint thus admits the accused functionality does not

divert all messages to the controlling entity—for each such message, a non-infringing use.5

       Second, in alleging infringement of the element including “based on the message,

controlling in the controlling entity whether the application program behaves in a predetermined

manner in the communication terminal,” the complaint alleges that “the predetermined manner

of operation is to send messages to the communication network without further action from the

user,” but also admits that “the controlling entity checks if it was previously configured by the

       5
         CCE claims in its brief that “[t]he sendRawPDU() method performs various checks on
the messages and diverts properly formatted messages to the controlling entity.” Opp. at 12-13.
This is not true, but it does not matter, since these words do not appear in the complaint. “[I]t is
axiomatic that the complaint may not be amended by the briefs in opposition to a motion to
dismiss.” ​Roebuck v. Dothan Sec., Inc.​, 515 F. App’x 275, 280 (5th Cir. 2013).
                                                  –9–
Case 2:20-cv-00078-JRG Document 51 Filed 10/14/20 Page 14 of 16 PageID #: 1134




user to ALWAYS or NEVER send premium short codes, and if configured, the message is either

sent or discarded, respectively.” ​Id.​ at 5. Thus, according to the complaint, in the “ALWAYS”

configuration the “controlling entity” ​always​ sends ​every​ message “to the communication

network without further action from the user,” and thus—again, according to the complaint—the

application ​always​ “behaves in a predetermined manner in the communication terminal,” so that

there is no “controlling in the controlling entity” ​at all​, and certainly no controlling “based on the

message,” because all messages go through—a second non-infringing use. ​Id​. Finally, CCE

does not even ​allege​ that ​receiving​ text messages infringes its patent—a third non-infringing use.

        The complaint pleads only that HMD Global provided “instructions on how to use the

Android Messaging app in the Accused Products,” and admits that users who “use the Android

Messaging app in the Accused Products” ​may or may not​ infringe. Compl. ¶¶ 22, 27; Docket

No. 1-1 at 4-5. It thus alleges only that “a user following the instructions may end up using the

device in an infringing way,” fails the test of ​Vita-Mix​, 581 F.3d at 1329 n.2, and fails to show

that HMD Global “specifically intended for its customers to infringe the asserted patents.” ​Core

Wireless​,​ ​2015 WL 4910427 at *3. The Court should dismiss CCE’s inducement claim.6

                                          CONCLUSION

        For the foregoing reasons and those in its opening brief, HMD Global respectfully

requests that the Court dismiss the complaint in this action, Docket No. 1, or in the alternative

stay the case while HMD Global conducts jurisdictional discovery into CCE’s standing to sue.

Date: October 13, 2020                              Respectfully submitted,

                                                    /s/ Deron R. Dacus
                                                    Deron R. Dacus
        6
            ​CCErequests leave to amend to correct this deficiency, Opp. at 14, and it is welcome to
try. Because CCE’s complaint admits that the accused functionality has several non-infringing
uses, to assert induced infringement CCE must plead that HMD Global’s “instructions teach an
infringing use of the device.” ​Vita-Mix,​ 581 F.3d at 1329 n.2. If CCE cannot find a Rule 11
basis even to make this allegation, then it cannot pursue induced infringement in this case.
                                               – 10 –
Case 2:20-cv-00078-JRG Document 51 Filed 10/14/20 Page 15 of 16 PageID #: 1135




                                                   State Bar No. 00790553
                                                   The Dacus Firm, P.C.
                                                   821 ESE Loop 323, Suite 430
                                                   Tyler, Texas, 75701
                                                   +1 (903) 705-1117
                                                   +1 (903) 581-2543 facsimile
                                                   ddacus@dacusfirm.com

                                                   Matthew S. Warren (California Bar No. 230565)
                                                   Jen Kash (California Bar No. 203679)
                                                   Erika Warren (California Bar No. 295570)
                                                   Warren Lex LLP
                                                   2261 Market Street, No. 606
                                                   San Francisco, California, 94114
                                                   +1 (415) 895-2940
                                                   +1 (415) 895-2964 facsimile
                                                   20-78@cases.warrenlex.com

                                                   Attorneys for HMD Global Oy


                               CERTIFICATE OF SERVICE

       I certify that on October 13, 2020, I served the foregoing document on counsel for

plaintiff Cellular Communications Equipment LLC:

       Jeffrey R. Bragalone
       Jerry D. Tice II
       Hunter S. Palmer
       Bragalone Conroy PC
       2200 Ross Avenue
       Suite 4500W
       Dallas, Texas, 75201

by electronic mail to cce-service@bcpc-law.com, the email address designated for service by

outside counsel for plaintiff Cellular Communications Equipment LLC under Section 12(c) of

the Discovery Order in this case, Docket No. 24.

                                                   /s/ Deron R. Dacus
                                                   Deron R. Dacus




                                             – 11 –
Case 2:20-cv-00078-JRG Document 51 Filed 10/14/20 Page 16 of 16 PageID #: 1136




                   CERTIFICATE OF AUTHORIZATION TO SEAL

       Under Local Rule CV-5, the undersigned counsel hereby certifies that authorization for

filing under seal has been previously granted by the Court in the Protective Order (Docket No.

31) entered in this case on August 14, 2020.

                                                  /s/ Deron R. Dacus
                                                  Deron R. Dacus




                                               – 12 –
